Opinión disidente del


Juez Asociado Sr. Figueras.

El Juez Asociado que suscribe disiente del acuerdo toma-*120do por la mayoría de los Sres. que componen el Tribunal, porque de antecedentes resulta que se demandó en juicio el cumplimiento de una obligación que á todas luces consiste en hacer y esto no obstante, se pidió y, con falta de con-gruencia, se obtuvo, la medida reservada á las obligaciones que consisten en no hacer, cuando para la obligación de la naturaleza de la reclamada está perfectamente asegurada la efectividad de la sentencia que haya de dictarse, en el caso de prosperar la acción ejercitada, con la medida señalada en la Regla (c) de la sección segunda de la Ley votada por la Asamblea Legislativa de esta Isla y aprobada en 1 de Marzo del año próximo pasado; y de este modo, con el menor vejámen posible, se conserva la verdadera armonía que debe existir entre esta ley y la hipotecaria garantía del crédito territorial. — Por estas razones estima el que suscribe proce-dente el auto de Mandamus que se ha solicitado, y limitaría la medida precautoria á la regla (c) de la repetida sección segunda de la Ley citada con lo cual, sin perjuicio para nadie, conservarían las partes íntegros sus respectivos de-rechos.